Citation Nr: 0317728	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  96-18 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Peter Kociolek, Jr., Attorney


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel





INTRODUCTION

The appellant had active duty from April 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The record reflects that by letter dated in August 2002, 
counsel for the appellant  requested that he be permitted to 
appear before the Board via a videoconference hearing, 
without the appellant, and submit argument in support of the 
claim.  By letters dated in October and November 2002, the 
appellant through counsel was informed that his motion was 
denied, pursuant to 38 C.F.R. § 20.700(b) (In substance, 
mandating that the purpose of a Board hearing is to receive 
relevant testimony and argument; it being contemplated that 
the claimant and any witnesses will normally be present; and 
that a hearing will not normally be scheduled solely for the 
purpose of receiving argument by a representative).  

Subsequent to the November 2002 ruling, the appellant through 
counsel has not provided further evidence or argument in 
support of the claim.

Having carefully examined the evidence of record, the Board 
finds that this matter must be remanded for further action by 
the RO.


REMAND

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  Among other 
directives, the VCAA eliminated the well-grounded claim 
requirement; expanded the duty of VA to notify the appellant 
and the representative of requisite evidence, and enhanced 
the duty to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Further, 
recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Bernard v. Brown, 
4 Vet. App. 384 (1993); (Holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby.).  

In this matter, the appellant has not been apprised of 
evidence which would substantiate his claim or the specific 
responsibility for obtaining it in accordance with the VCAA.  
In order to give the appellant every consideration with 
respect to the present appeal, it is the Board's opinion that 
this case should be REMANDED for the following action:

1.  The RO should review the claims 
file and ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with 
and satisfied regarding the issue on 
appeal.  See also 38 C.F.R. § 3.159 
(2002).  The RO should also notify 
the appellant of what evidence is 
required to substantiate his claim, 
what evidence, if any, the appellant 
is to submit, and what evidence, if 
any, VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action 
taken thereafter by the RO, must also 
comply with the holding of Disabled 
American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003) (Fed. Cir. 
May 1, 2003) (veteran is to be 
afforded one year from VCAA notice to 
submit additional evidence).

Contemporaneous with the above, the 
RO should ascertain if the appellant 
has received any VA, non-VA, or other 
medical treatment for the disorder at 
issue that is not evidenced by the 
current record.  The appellant should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file.  The RO should then obtain 
these records and associate them with 
the claims folder.  

2.  Thereafter, the RO should take 
such additional development action as 
it deems proper with respect to the 
claim, including if appropriate the 
conduct of any appropriate VA medical 
examinations.  Following such 
development, the RO should review and 
readjudicate the claim.  If any such 
action does not resolve the claim, 
the RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until further 
notice is obtained.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



